Case 1:21-cv-00583-MKB-VMS Document 21 Filed 02/11/21 Page 1 of 1 PageID #: 215




                                                February 11, 2021
    BY ECF

    The Honorable Margo K. Brodie
    United States District Judge
    United States Courthouse
    225 Cadman Plaza East
    Brooklyn, NY 11201

           Re:     SEC v. GPB Capital Holdings, LLC, et al., 21-cv-00583-MKB-VMS

    Dear Chief Judge Brodie:

    I write to provide a status report to the Court in advance of the telephonic hearing
    scheduled for tomorrow at 10:00 a.m. on the SEC’s Application filed February 8 to
    appoint an Independent Monitor over Defendant GPB Capital Holdings, LLC (“GPB
    Capital”). Dkt. 10. Since the filing of the Application, the SEC and counsel for GPB
    Capital have been engaged in negotiations regarding the proposed Order Appointing
    Monitor (Dkt. 11-2), and have reached an agreement on a proposed Order. A copy is
    attached.

                                                Respectfully submitted,

                                                /s/ David Stoelting
                                                David Stoelting
                                                Senior Trial Counsel
                                                Securities and Exchange Commission
                                                (212) 336-0174 (tel)
                                                stoeltingd@sec.gov (email)


    Attachment:   Proposed Order Appointing Monitor

    cc (w/att. by ECF): Howard R. Elisofon, Esq.
